UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Preferred securities posted solid gains in the 12-month period ended October 31, 2012, due to several factors, including global economic uncertainty, low U.S. interest rates and improved corporate earnings among the industry groups that comprise a large portion of the preferred market. For the 12-month period ended October 31, 2012, John Hancock Premium Dividend Fund returned 17.61% at net asset value (NAV) and 24.32% at market price. The difference in the Fund’s NAV and market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV share price at any time. In the same 12-month period, the broad stock market, as measured by the S&P 500 Index, returned 15.21% and the group of preferred stock closed-end funds tracked by UBS Securities LLC returned an average of 23.24% at NAV and 24.11% at closing market price. By comparison, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index rose 13.89% and the S&P MidCap 400 Utilities Index gained 11.80%. These indexes are unleveraged. Among the Fund’s best performing holdings during the 12-month period ended October 31, 2012 were preferred stocks of U.S. financial companies. In this category, Bank of America Corp., Wells Fargo & Company and SLM Corp. (Sallie Mae) fared well. Also, newly issued, tax-advantaged preferred securities issued by U.S. financial companies added value. Among the Fund’s common stock holdings, utilities sector holdings CH Energy Group, Inc. and DTE Energy Company were among the standouts. Investments in energy company Phillips 66 also performed well. The company’s value was highlighted when it was spun off from its parent company, ConocoPhillips, in May 2012. Elsewhere, Verizon Communications, Inc. and AT&T, Inc. contributed to performance, bolstered largely by improving fundamentals driven by the rapidly growing use of smart-phones and other mobile applications. Detractors included securities issued by energy company Apache Corp. The Fund also lost ground by owning the common stock of Duke Energy Corp., which lagged the overall market when investors looked unfavorably on the company’s abrupt change in leadership. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 6 Premium Dividend Fund | Annual report Portfolio summary Top 10 Issuers (31.4% of Total Investments on 10-31-12) Bank of America Corp. 6.0% Alabama Power Company 2.8% Southern California Edison Company 3.6% Nexen, Inc. 2.6% CH Energy Group, Inc. 3.3% Qwest Corp. 2.5% DTE Energy Company 2.9% MetLife, Inc. 2.5% Wells Fargo & Company 2.8% Northeast Utilities 2.4% Sector Composition Utilities 47.3% Consumer Staples 1.9% Financials 35.0% Materials 0.3% Energy 8.2% Short-Term Investments & Other 0.4% Telecommunication Services 6.9% 1 As a percentage of the Fund’s total investments on 10-31-12. 2 Cash and cash equivalents not included. 3 The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. Annual report | Premium Dividend Fund 7 Fund’s investments As of 10-31-12 Shares Value Preferred Securities 94.9% (63.1% of Total Investments) (Cost $654,447,856) Consumer Staples 2.8% Food & Staples Retailing 2.8% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 224,250 20,532,891 Energy 4.9% Oil, Gas & Consumable Fuels 4.9% Apache Corp., Series D, 6.000% (Z) 136,500 6,369,090 Nexen, Inc., 7.350% 1,135,000 28,919,800 Financials 52.6% Capital Markets 5.1% Credit Suisse Guernsey, 7.900% (Z) 175,000 4,541,250 Morgan Stanley Capital Trust III, 6.250% (Z) 105,000 2,620,800 State Street Corp., 5.250% 773,000 19,966,590 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 397,000 10,000,430 Commercial Banks 15.6% Barclays Bank PLC, Series 3, 7.100% 192,500 4,856,775 Barclays Bank PLC, Series 5, 8.125% 310,000 8,013,500 BB&T Corp., 5.200% 226,750 5,612,063 BB&T Corp., 5.625% 756,106 19,318,508 PNC Financial Services Group, Inc., 5.375% 74,500 1,872,930 PNC Financial Services Group, Inc., 6.125% 311,600 8,724,800 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 259,600 7,074,100 Santander Holdings USA, Inc., Series C, 7.300% (Z) 500,000 12,840,000 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 160,000 4,592,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 324,500 9,595,465 Wells Fargo & Company, 8.000% (Z) 1,017,000 30,906,631 Consumer Finance 6.2% HSBC Finance Corp., Depositary Shares, Series B, 6.360% 335,000 8,465,450 HSBC USA, Inc., 2.858% (Z) 308,400 15,358,320 SLM Corp., Series A, 6.970% (Z) 445,500 21,334,995 8 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Diversified Financial Services 20.4% Bank of America Corp., 6.375% (Z) 1,160,000 $29,104,400 Bank of America Corp., 6.625% (Z) 360,000 9,550,800 Bank of America Corp., 8.200% 35,000 891,800 Bank of America Corp., Depositary Shares, Series D, 6.204% 960,000 23,942,400 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,652,000 Bank of New York Mellon Corp., 5.200% 425,000 10,693,000 Citigroup Capital VII, 7.125% 35,000 891,100 Citigroup Capital VIII, 6.950% 30,000 757,500 Citigroup, Inc., 8.125% (Z) 338,830 9,809,129 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 287,000 7,430,430 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 662,000 17,721,740 Goldman Sachs Group, Inc., 5.950% 707,350 17,719,116 JPMorgan Chase & Company, 5.500% 700,000 17,570,000 Insurance 4.5% MetLife, Inc., Series B, 6.500% (Z) 1,061,000 27,204,040 Principal Financial Group, Inc., Series B (6.518% to 6-30-35, then higher of 10 year Constant Maturity Treasury (CMT), or 30 year CMT or 3 month LIBOR + 2.100%) 55,000 1,443,750 Prudential PLC, 6.750% (Z) 176,100 4,467,657 Real Estate Investment Trusts 0.8% Senior Housing Properties Trust, 5.625% 135,000 3,316,950 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,469,745 Telecommunication Services 6.2% Diversified Telecommunication Services 3.8% Qwest Corp., 7.375% (Z) 1,021,000 27,812,040 Wireless Telecommunication Services 2.4% Telephone & Data Systems, Inc., 6.625% (Z) 285,000 7,219,050 Telephone & Data Systems, Inc., 6.875% (Z) 170,000 4,717,500 United States Cellular Corp., 6.950% 185,000 5,144,850 Utilities 28.4% Electric Utilities 20.6% Alabama Power Company, 5.200% (Z) 1,178,600 30,631,814 Carolina Power & Light Company, 5.440% (Z) 11,382 1,153,139 Duquesne Light Company, 6.500% 519,900 25,891,020 Entergy Arkansas, Inc., 6.450% 350,000 8,804,705 Entergy Mississippi, Inc., 6.250% 667,000 16,800,063 FPC Capital I, Series A, 7.100% (Z) 240,000 6,216,000 HECO Capital Trust III, 6.500% (Z) 181,000 4,666,180 NextEra Energy Capital Holdings, Inc., 5.700% 155,000 4,123,000 NSTAR Electric Company, 4.780% 100,000 9,965,630 NSTAR Electric Company, 4.250% 13,347 1,187,883 SCE Trust I, 5.625% 42,500 1,110,100 See notes to financial statements Annual report | Premium Dividend Fund 9 Shares Value Electric Utilities (continued) Southern California Edison Company, 6.125% (Z) 195,000 $19,719,375 Southern California Edison Company, Series C, 6.000% (Z) 194,577 19,542,827 Independent Power Producers & Energy Traders 1.2% Constellation Energy Group, Inc., Series A, 8.625% (Z) 326,000 8,570,540 Multi-Utilities 6.6% Baltimore Gas & Electric Company, Series 1993, 6.700% 20,250 2,049,047 Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 134,000 13,714,069 BGE Capital Trust II, 6.200% 616,000 15,954,400 DTE Energy Company, 5.250% 157,570 4,014,884 DTE Energy Company, 6.500% 126,000 3,567,375 Interstate Power & Light Company, Series B, 8.375% (Z) 132,800 3,638,720 Union Electric Company, 3.700% (Z) 12,262 895,862 Virginia Electric & Power Company, 6.980% (Z) 45,500 4,622,518 Common Stocks 54.8% (36.5% of Total Investments) (Cost $320,945,904) Energy 7.6% Oil, Gas & Consumable Fuels 7.6% BP PLC, ADR (Z) 100,000 4,289,000 Chevron Corp. 112,000 12,343,520 ConocoPhillips 155,000 8,966,750 Phillips 66 77,500 3,654,900 Royal Dutch Shell PLC, ADR 84,000 5,752,320 Spectra Energy Corp. (Z) 315,000 9,094,050 Total SA, ADR 220,000 11,088,000 Materials 0.4% Metals & Mining 0.4% Freeport-McMoRan Copper & Gold, Inc. 82,000 3,188,160 Telecommunication Services 4.1% Diversified Telecommunication Services 4.1% AT&T, Inc. (Z) 410,000 14,181,900 Verizon Communications, Inc. (Z) 357,500 15,958,800 Utilities 42.7% Electric Utilities 19.2% American Electric Power Company, Inc. 220,000 9,776,800 Duke Energy Corp. 295,000 19,378,550 Entergy Corp. 210,000 15,241,800 FirstEnergy Corp. (Z) 445,000 20,345,400 Northeast Utilities (Z) 680,000 26,724,000 OGE Energy Corp. (Z) 250,000 14,395,000 PNM Resources, Inc. 100,000 2,216,000 10 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Electric Utilities (continued) The Southern Company 75,000 $3,513,000 UIL Holdings Corp. 280,000 10,127,600 Xcel Energy, Inc. (Z) 635,000 17,938,750 Gas Utilities 1.3% AGL Resources, Inc. 100,000 4,083,000 Atmos Energy Corp. (Z) 110,000 3,956,700 ONEOK, Inc. 24,000 1,135,200 Multi-Utilities 22.2% Alliant Energy Corp. 452,520 20,227,644 Ameren Corp. (Z) 80,000 2,630,400 Black Hills Corp. (Z) 225,500 8,066,135 CH Energy Group, Inc. 560,000 36,416,800 Dominion Resources, Inc. (Z) 195,000 10,292,100 DTE Energy Company (Z) 390,000 24,219,000 Integrys Energy Group, Inc. (Z) 240,000 12,969,600 National Grid PLC, ADR 180,000 10,261,800 NiSource, Inc. (Z) 469,200 11,950,524 Public Service Enterprise Group, Inc. 120,000 3,844,800 TECO Energy, Inc. (Z) 800,000 14,296,000 Vectren Corp. (Z) 220,000 6,505,400 Par value Value Short-Term Investments 0.5% (0.4% of Total Investments) (Cost $4,000,000) Repurchase Agreement 0.5% Repurchase Agreement with State Street Corp. dated 10-31-12 at 0.010% to be repurchased at $4,000,001 on 11-1-12, collateralized by $2,985,000 U.S. Treasury bond, 4.625% due 2-15-40 (valued at $4,086,155, including interest) $4,000,000 4,000,000 Total investments (Cost $979,393,760) † 150.2% Other assets and liabilities, net (50.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-12 was $517,953,002. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $981,612,215. Net unrealized appreciation aggregated $112,301,724, of which $124,095,975 related to appreciated investment securities and $11,794,251 related to depreciated investment securities. See notes to financial statements Annual report | Premium Dividend Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value per share. Assets Investments, at value (Cost $979,393,760) $1,093,913,939 Cash 444,740 Cash segregated at custodian for swapcontracts 2,920,000 Dividends receivable 3,281,874 Other receivables and prepaidexpenses 99,194 Totalassets Liabilities Credit facility agreementpayable 366,000,000 Payable for investmentspurchased 2,373,827 Swap contracts, atvalue 3,551,616 Interestpayable 230,249 Payable toaffiliates Administrative servicesfees 91,915 Trustees’fees 87,297 Other liabilities and accruedexpenses 111,806 Totalliabilities Netassets Paid-incapital $616,497,462 Undistributed net investmentincome 2,574,451 Accumulated net realized gain (loss) on investments and swapagreements (1,827,439) Net unrealized appreciation (depreciation) on investments and swapagreements 110,968,563 Netassets Net asset value pershare Based on 50,008,453 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $14.56 12 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $57,262,673 Interest 219,793 Less foreign taxeswithheld (153,010) Total investmentincome Expenses Investment managementfees 8,013,635 Administrative servicesfees 1,027,279 Transfer agentfees 165,869 Trustees’fees 52,327 Printing andpostage 120,134 Professionalfees 76,421 Custodianfees 84,818 Registration and filingfees 14,416 Interestexpense 3,134,804 Stock exchange listingfees 44,167 Other 25,258 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 984,621 Swapcontracts (749,722) Change in net unrealized appreciation (depreciation)of Investments 70,200,488 Swapcontracts (2,450,275) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $44,570,328 $43,896,384 Net realizedgain 234,899 2,032,087 Change in net unrealized appreciation(depreciation) 67,750,213 52,009,703 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (45,290,923) (45,272,754) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 533,104 — Totalincrease Netassets Beginning ofyear 660,415,416 607,749,996 End ofyear Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofyear 49,969,927 49,969,927 Issued pursuant to Dividend ReinvestmentPlan 38,526 — End ofyear 14 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-12 Cash flows from operating activities Net increase in net assets from operations $112,555,440 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (180,787,549) Long-term investments sold 138,319,405 Decrease in short-term investments 7,000,000 Increase in cash segregated at custodian for swap contracts (2,650,000) Decrease in receivable for investments sold 10,022,290 Increase in dividends and interest receivable (15,291) Increase in unrealized depreciation of swap contracts 2,450,275 Decrease in receivables and prepaid expense 15,050 Increase in payable for investments purchased 2,291,507 Increase in payable to affiliates 14,071 Decrease in other liabilities and accrued expenses (55,810) Increase in interest payable 195,477 Net change in unrealized (appreciation) depreciation on investments (70,200,488) Net realized gain on investments (984,621) Net cash provided by operating activities Cash flows from financing activities Decrease in custodian overdraft (9,767,197) Borrowings from credit facility agreement payable 36,800,000 Distributions to common shareholders net of reinvestments (44,757,819) Net cash used in financing activities Net increase in cash Cash at beginning of period — Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions $533,104 See notes to financial statements Annual report | Premium Dividend Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.89 0.88 0.81 0.77 0.82 Net realized and unrealized gain (loss) oninvestments 1.36 1.09 2.46 1.15 (3.98) Distributions to DARTS* — (0.20) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.91) (0.91) (0.87) (0.72) (0.58) From net realizedgain — — — (0.12) (0.01) Totaldistributions Anti-dilutive impact of tender offer and share repurchaseplan — — — 0.01 2 0.01 3 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 4 Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $728 $660 $608 $488 $456 Ratios (as a percentage of average net assets): Expenses before reductions 1.85 1.98 5 2.26 5 2.50 2.22 Expenses net of fee reductions 1.85 1.87 5 2.26 5 2.50 2.22 Net investmentincome 6.45 7.00 7.26 9.21 7.59 Portfolio turnover (%) 14 13 21 7 15 Seniorsecurities Total debt outstanding end of period (in millions) $366 $329 $284 $250 $239 Asset coverage per $1,000 ofdebt 6 $2,990 $3,006 $3,140 $2,954 $2,913 * Dutch Auction Rate TransferableSecurities. In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank in order to redeem the DARTS. The redemption of all DARTS was completed on 7-3-08. 1 Based on the average daily sharesoutstanding. 2 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 in redemptions. 3 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Includes non-recurring litigation fees which represent 0.02% and 0.13% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 6 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure ofleverage. 16 Premium Dividend Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Premium Dividend Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
